Filed
                                                                                         Washington State
                                                                                         Court of Appeals
                                                                                          Division Two

                                                                                           April 13, 2021


    IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                         DIVISION II

 KIRT and LYNN PHILLIPS,                                             No. 54217-0-II

                        Respondents,

        v.
                                                              UNPUBLISHED OPINION
 EVELYN RHODA BENNETT, an individual,
 WILLIAM J. BISHOP, an individual, ERIC
 WISTI, an individual doing business as ERIC
 WISTI LOGGING, a Washington Sole
 Proprietorship, and John Does 1-50.

                        Appellants.


       SUTTON, A.C.J. — Evelyn Bennett, William Bishop, and Eric Wisti (Bennett) appeal the

superior court’s judgment ordering them to pay Kirt and Lynn Phillips (Phillips) $32,540 after

finding them liable for timber trespass. Bennett argues that (1) the superior court erred by applying

the wrong legal standard for determining damages because the stumpage value was the proper

standard as opposed to the replacement cost, (2) the superior court erred by finding Bennett liable

because the evidence established that she tried to warn the faller that the Phillips’ trees were on

their property and were not to be cut down, and (3) the superior court erred by imposing 12 percent
No. 54217-0-II


interest on the judgment. We hold that (1) the superior court properly used the replacement cost

in determining damages, (2) the superior court properly found that Bennett was jointly and

severally liable, but (3) the superior court erred by imposing 12 percent interest on the judgment.1

We affirm in part and reverse in part, and remand with instructions for the superior court to strike

the 12 percent interest rate and set the interest on the judgment at 7.25 percent, and amend the

judgment accordingly.

                                                 FACTS

       The following facts are undisputed. The Phillips and Bennett are neighbors with adjoining

properties in Clark County. Bennett owns a rectangular 5-acre lot, and the Phillips own four lots

that border the northern and eastern edge of Bennett’s property. A private road, known as NE 8th

Street, runs in the vicinity of the boundary line separating the Bennett property from the Phillips’

property (the Phillips property) to the north.

       In November 2016, Bennett entered into a contract with Eric Wisti whereby Wisti would

cut logs from the Bennett property. There was a question about the location of the boundary

between the Bennett property and the Phillips property. “At the start of the logging project,

Bennett told Wisti to cut all the marketable trees located south of NE 8th Street, except for certain

trees that Bennett marked with ribbons, which she had decided to keep because of their aesthetic

value.” Clerk’s Papers (CP) at 5. Wisti’s crew started the project but focused on areas of the

Bennett property away from the northern boundary. Bennett hired a surveyor to mark the corners

and boundary lines of the Bennett property.



1
  Bennett could have designated more of the record for our review, but the record is sufficient to
reach the merits. RAP 9.2, 9.6, 9.10.


                                                   2
No. 54217-0-II


       Eventually, Wisti’s crew cut down three mature Douglas fir trees that were either wholly

or partially on the Phillips property. The Phillips were not in the timber business and had no

intention of selling the Douglas fir trees as timber.

       The Phillips filed this lawsuit against Bennett, claiming timber trespass, among other

claims. The court held a bench trial. At the trial, Bennett testified as to why she chose to save

certain trees on the Bennett property:

               Court: Those are trees to save. Why are you saving those trees?

               [Bennett]: Well, there were several different reasons. Some were smaller
       around and too small for [Wisti] to have any value for him. There was some others
       that had – were good sized around that had some problems, the way the limbs grew
       out as they grew into the tree itself and it made – the cut wood would have been
       really poor quality and so I saved those. And, also, some that I just wanted to keep
       on our road.

               Court: For aesthetics.

               [Bennett]: Yes.

Verbatim Report of Proceedings (VRP) at 80, 86. Bennett also testified that she initially told Wisti

to log all the trees south of the road. She said that she later identified the survey stakes to Wisti’s

faller and told him that certain trees were on the Phillips property and could not be cut.

       Kirt Phillips testified regarding the value the Douglas fir trees provided to him and his wife.

He testified that the trees provided “some sound barrier.” VRP at 6. He also testified that the trees

could be viewed from a second residential home on the Phillips property. Phillips’ expert arborist

testified that the trees also provided some privacy for the Phillips’ home, and that the Phillips could

see the trees when they drove down the road on their property.




                                                  3
No. 54217-0-II


       Following a bench trial, the court held that Bennett trespassed and was liable. The court

found that the trees were ornamental in nature, and therefore, the replacement cost was the correct

method to determine damages.

       Everybody can recognize, and we all know how when the wind blows and the Fir
       trees sway back and forth and it can have that sense of adorning and embellishing
       the aesthetics of the property.

               ....

       And, I guess the best evidence for me is that Mrs. Bennett felt strongly enough
       about these trees on her property that she would save them and destroy the
       Phillips[’] trees. That brings to mind that the most important thing for many of
       these people out here is to have some CO2 producers growing up on their property
       and watching the [trees] blow in the wind. So I believe that that raises to the level
       of replacement.

CP at 42, 46. The court entered written findings of fact and conclusions of law. The following

findings of fact are challenged:

              7. After the survey markers had been put in place, Bennett testified she told
       Wisti’s [faller] not to cut down the three Douglas fir trees that are at issue in this
       lawsuit, which were located in a narrow strip of property that is north of the Bennett
       property but south of NE 8th Street. The court finds the testimony regarding this
       alleged conversation to be cloudy, at best.

               ....

               10. Phillips was not in the timber business, and he had no intention of
       selling these three Douglas fir trees as timber. Instead, these three trees, although
       indigenous to the property, were “ornamental” in that they added to the aesthetic
       quality of the Phillips property.

               11. The court agrees with the valuations set forth by the expert arborist
       retained by Phillips, who opined that the replacement or restoration cost of the three
       trees was $10,700. [Bennett] did not present any controverting evidence regarding
       the replacement or restoration cost of these trees.

CP at 54-55 (internal footnote omitted).




                                                 4
No. 54217-0-II


       The following conclusions of law are challenged:

               17. . . . Bennett at the time the trees were cut down, knew the trees were on
       [the] Phillips property.

                 ....

               19. As to the proper measure of damages, it depends on the nature of the
       [Phillips’] use or enjoyment of the trees in question. If the [Phillips are] using the
       trees for timber, then “stumpage” value would be appropriate. If the [Phillips are]
       using trees to produce fruit, then the lost production value would be appropriate.
       And if the [Phillips are] not using the trees for either timber or fruit production, but
       [are] simply enjoying the trees for their aesthetic value, then replacement cost, also
       known as restoration cost, would be [the] appropriate measure of damages. Here,
       the court concludes that the proper measure of damages is their restoration cost of
       $10,700.

              20. As to the question of joint and several liability . . . Bennett authorized
       and/or directed Wisti to cut down the trees in question. As a result, the court
       concludes that Bennett and Wisti are jointly and severally liable to Phillips.

CP at 56-57 (footnote omitted). The court awarded treble damages in the sum of $32,100, plus

costs in the sum of $440, for a total of $32,540, and imposed a 12 percent annual interest rate.

Bennett filed a motion for reconsideration, which the superior court denied.

       Bennett appeals.

                                            ANALYSIS

                                       I. LEGAL PRINCIPLES

A. STANDARD OF REVIEW

       We review a superior court’s decision following a bench trial to determine whether the

challenged findings are supported by substantial evidence in the record and whether the findings

support the conclusions of law. Herring v. Pelayo, 198 Wn. App. 828, 832, 397 P.3d 125 (2017).

Unchallenged findings of fact are verities on appeal. Herring, 198 Wn. App. at 833.




                                                  5
No. 54217-0-II


B. TIMBER TRESPASS

       RCW 64.12.030 provides that any person who willfully cuts down, injures, or carries off

any tree or shrub on the land of another person “without lawful authority” shall be liable for treble

damages claimed or assessed against the person who committed the trespass. “The purpose of the

timber trespass statute is well established: ‘to (1) punish a voluntary offender, (2) provide treble

damages, and (3) discourage persons from carelessly or intentionally removing another’s

merchantable shrubs or trees on the gamble that the enterprise will be profitable if actual damages

only are incurred.’” Pendergrast v. Matichuk, 186 Wn.2d 556, 567, 379 P.3d 96 (2016) (internal

quotation marks omitted) (quoting Broughton Lumber Co. v. BNSF Ry. Co., 174 Wn.2d 619, 625,

278 P.3d 173 (2012)).

       Treble damages are available under RCW 64.12.030 for a willful trespass. Hill v. Cox, 110

Wn. App. 394, 405, 41 P.3d 495 (2002). “However, if the trespass ‘was casual or involuntary, or

. . . the defendant had probable cause to believe that the land on which such trespass was committed

was his own’ then only single damages are available.” Hill, 110 Wn. App. at 405 (alteration in

original) (quoting RCW 64.12.040). “‘[T]he burden of proving that a trespass was casual or

involuntary is upon the defendant once the fact of trespass and the damages caused thereby have

been shown by the plaintiff.’” Herring, 198 Wn. App. at 834 (quoting Ventoza v. Anderson, 14

Wn. App. 882, 896, 545 P.2d 1219 (1976)).

                                           II. DAMAGES

       Bennett argues that the superior court erred by applying the wrong legal standard for

determining damages because the stumpage value was the proper standard as opposed to the

replacement cost. We hold that the superior court applied the correct legal standard and substantial



                                                 6
No. 54217-0-II


evidence supports the superior court’s finding that the trees were ornamental in nature and it

supports the court’s conclusion of law. Thus, the superior court properly used the replacement

cost in determining damages.

       The measure of damages for timber trespass under RCW 64.12.30 depends on the type of

tree that was damaged. When the damage is to timber, the appropriate measure of damages is the

stumpage value of the severed trees. When the damage is to ornamental trees and shrubs on

recreational or residential property, the appropriate measure of damages is the restoration value.

Sherrell v. Selfors, 73 Wn. App. 596, 602-03, 871 P.2d 168 (1994); Birchler v. Castello Land Co.,

Inc., 133 Wn.2d 106, 111-12, 942 P.2d 968 (1997); Hill, 110 Wn. App. at 404-05; Tatum v. R&R

Cable, Inc., 30 Wn. App. 580, 583-84 636 P.2d 508 (1981), overruled on other grounds by

Beckmann v. Spokane Transit Auth., 107 Wn.2d 785, 733 P.2d 960 (1987).

       The term “ornamental” distinguishes trees grown for timber or production from trees

“whose primary function and value is essentially noncommercial in nature.” Sherrell, 73 Wn.

App. at 603. We have held that native trees can be ornamental, even though they were not

deliberately planted by the property owner, where the trees function as a buffer from noise and

dust, when the trees provide a visual screen for the property, and where the trees enhance the

property’s aesthetic value. See Hill, 110 Wn. App. at 404-05, 408; Sherrell, 73 Wn. App. at 603;

Tatum, 30 Wn. App. at 583-84.




                                                7
No. 54217-0-II


       Bennett argues that the superior court applied the wrong legal standard when it focused on

the trees’ aesthetics.2 She also argues that “it is not the tree’s noncommercial nature alone that

determines its valuation.” Br. of Appellant at 13. She states that the rule must be that trees must

serve a functional value rather than simply ornamental because we have never explicitly held

otherwise. However, there is no strict requirement that the trees serve a utilitarian purpose in

addition to being ornamental, even if we have never held to the contrary. As the Phillips state in

their brief, the question is not one of the legal standard, but of whether there was substantial

evidence to support the superior court’s findings of fact. See Herring, 198 Wn. App. at 832.

       The evidence supports the superior court’s finding of fact that the trees were ornamental

“in that they added to the aesthetic quality of the Phillips property.” CP at 55. The evidence

established that the trees could be viewed from a second residential home on the Phillips property.

Kirt Phillips testified that the trees provided “some sound barrier.” VRP at 6. The trees also

provided some privacy for the Phillips’ home, and the Phillips could see the trees when they drove

down the road on their property. Further, the fact that Bennett specifically chose not to cut down

several of the Douglas firs on her own property for aesthetic purposes established that the trees

provided aesthetic value.




2
  Bennett argues that trees growing on “isolated property” should be calculated based on the
stumpage value. Br. of Appellant at 14. This argument fails because the distance from the house
does not necessarily mean the trees are not ornamental. In Hill, we found that the trees were
ornamental, in part due to the trees proximity to the residential cabin. 110 Wn. App. at 405.
However, we did not say, as Bennett seems to imply, that distance alone informed our decision.
See Hill, 110 Wn. App. at 405.


                                                8
No. 54217-0-II


       Because there is substantial evidence in the record to support the superior court’s finding

that the trees were ornamental in nature and the findings support the court’s conclusion of law, we

hold that the superior court properly used the replacement cost to determine damages.

                               III. JOINTLY AND SEVERALLY LIABLE

       Bennett argues that the superior court erred by finding her jointly and severally liable

because the evidence established that she told the faller that the Phillips’ trees were on the Phillips

property and they should not be cut down. We hold that the superior court properly found that

Bennett was jointly and severally liable.

       Credibility determinations cannot be reviewed on appeal, as credibility determinations are

solely for the trier of fact. Keene Valley Ventures, Inc. v. City of Richland, 174 Wn. App. 219,

224, 298 P.3d 121 (2013). “A person who directs or advises another to commit a timber trespass

is liable for his or her own ‘culpable malfeasance.’” Porter v. Kirkendoll, 194 Wn.2d 194, 202,

449 P.3d 627 (2019).

       The evidence established that Bennett initially instructed Wisti to “cut down all the

marketable trees located south of NE 8th Street, except for certain trees that Bennett marked with

ribbons, which she had decided to keep because of their aesthetic value.” CP at 54. Bennett

testified that she told Wisti’s faller not to cut down the three Douglas fir trees that were located on

the Bennett property. The superior court found that Bennett’s testimony was “cloudy, at best.”

CP at 55. And the court referred to an “alleged warning by Bennett.” CP at 55. The court clearly

found that Bennett’s testimony was not credible, and we do not disturb credibility determinations.

See Keene Valley Ventures, Inc. 174 Wn. App. at 224. Therefore, the evidence substantially




                                                  9
No. 54217-0-II


supports the findings of fact, which support the conclusion that Bennett knew the trees at issue

were on the Phillips property and that she authorized and/or directed Wisti to cut those trees down.

       Because we do not disturb credibility determinations, and because the superior court’s

findings of fact are supported by substantial evidence and they support the conclusions of law, we

hold that the superior court properly concluded that Bennett was jointly and severally liable.

                                           IV. INTEREST

       Bennett argues that the superior court erred by imposing 12 percent interest on the

judgment. We agree.

       RCW 4.56.110(3)(b) requires that for judgments founded on “tortious conduct,” such as

here, the interest rate should be “two percentage points above the prime rate.” Courts calculate

the interest rate at the date of entry of the judgment. RCW 4.56.110(3)(b).

       At the time the court entered its judgment on September 13, 2019, the applicable interest

rate was 7.25 percent.3 The superior court erred by setting the interest rate at 12 percent.

Accordingly, we remand for the superior court to strike the 12 percent interest rate and set interest

on the judgment at 7.25 percent, and amend the judgment accordingly.




3
 State Maximum Interest Rate, Wash. St. Register,
https://leg.wa.gov/CodeReviser/Documents/rates.htm.


                                                 10
No. 54217-0-II


                                          CONCLUSION

        We affirm in part and reverse in part, and remand with instructions for the superior court

to strike the 12 percent interest rate and set the interest on the judgment at 7.25 percent, and amend

the judgment accordingly.

        A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW 2.06.040,

it is so ordered.



                                                      SUTTON, A.C.J.
 We concur:



 MAXA, J.




 GLASGOW, J.




                                                 11